Title: Report on Salaries of Southern Delegates and Civil Officers, [ca. 30 July] 1781
From: Madison, James,McKean, Thomas
To: 


[ca. 30 July 1781]
[Resolved:]
That, until the Delegates for the states of North Carolina, South Carolina & Georgia, shall receive remittances from their respective States for their support, during their attendance in Congress, the superintendent of finance be authorized & directed [to] supply such of them as have their families with them a sum not exceeding 200 dollars per month, each, and to such as have not families with them 150 dollars per month each, the said sums to be charged to the said States respectively[;] That the Superintendt of Finance be authorized & directed to make provision for discharging the arrears of pay due to the officers on the Civil establishmt. of the U. States, & for the future payment of their salaries as the same shall become due.
 